Title: John Adams to Abigail Adams, 1 April 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia April 1. 1796
          
          The Newspapers will inform you of our interminable Delays. The House have asked for Papers and the President has refused them, with Reasons and the House are about to record in their Journals their Reasons— meanwhile the Business is in suspence: and I have no clear Prospect when I shall go home.
          It is the general opinion of those I converse with that after they have passed the Resolutions which they think will justify them to their Constituents, seven or Eight of the Majority will vote for the appropriations necessary to carry the Treaties into Execution.
          Next Wednesday is assigned for the House to take the P.’s Message into Consideration— two Massachusetts Members Leonard & Freeman are gone home and three are among the most inveterate of the Opposition Dearborne Varnum & Lyman. Our People are almost as inconsistent in returning Such Men as the Pensilvanians are in Returning Adventurers from Geneva, Britain & Ireland if the Constitution is to give Way under these contending Parties We shall see it before long. If the House persevere in refusing to vote the appropriations We shall sit here till next March for what I know and wait for the People, to determine the Question for Us. One good Effect of a persevering Opposition in the House would be that We should preserve the President for another four Years: for I presume He will have sufficient Spiriti to hold the Helm till he has steered the ship through this storm, unless the People should remove him which most certainly they will not.
          I will Not sit here in summer in all Events— I would sooner resign my Office. I will leave Philadelphia by the Sixth or seventh of June

at farthest. Other Gentlemen of the senate and House are frequently asking Leave of Absence: but my Attendance is perpetual and will if continued much longer disorder my Health, which hitherto has been very good. But I want my Horse my farm my long Wallks and more than all the Bosom of my friend—
          Poor Lear has lost his second Wife.—
          I want to talk Politicks with my Brother and to know how his Patriotic Pulse beat in these times.
          Next Monday is your Election when I suppose there will be a Stir. Many Letters express a clear opinion that there will be a Change. This would be the strongest Proof of Fœderalism which Mass has ever given; because I suppose it will be from fœderal Principles & Motives. But I expect no such Thing. I could fill a sheet with my Reasons but they would not be new to you.
          The Weather is very pleasant but rather dry— I suppose you have Scarcely got rid of your snow.
          I am anxious to hear whether the Throat Distemper has abated in Quincy— I thought the Physicians had become Masters of that Complaint. Duty to my Mother and / Love & Compts where due from your / ever Affectionate
          
            J. A
          
        